Title: Abigail Adams to John Adams, 16 January 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 16th 1795
          
          I yesterday received yours of Janry 1st 4th and 5th. I See by the papers the judicious Motion of Giles as it is an other Bone to pick; and brought forward with no other view or design, but to render himself

popular with the Sans Culotts I cannot help despiseing and abhoring a Man, who is governd by Such base and Sordid motives. Giles’ face was allways my aversion and his Heart I detest, for I believe it desperately wicked. I think however that every precaution should be taken to prevent Foreigners from gaining too great an assendency in our Country, or taking any share in our Government. a Long period of time they ought to be upon probation & after all the precautions we can devise they will be too numerous and powerfull for us if the troubles abroad continue, and increase. I hope Amsterdam will not be obliged to Surrender to the Arms of France, for altho I do not feel towards them, as I did whilst that worse than Borgia, Governd, yet I am far from thinking they have returnd sufficiently to their Reason to Govern themselves, or dictate anything good to others
          Mr osgoods Sermon is going through a third Edition. there is adertiz’d an answer to it by de Novien’ a misirable performance tis said, and it is asscribed to Sullivan. it is neither sense or Grammer. I have heard two Characteristic marks of Sullivans performance’s, but I rather think him too cunning to wage war against So popular a performance, especially for a Man, who I am informd drinks daily the Health of the President & vice President at his table, and who has never dared openly to meet with, or give his Sanction to the Jacobines. there is much conjecture who the writer of the Jacobiniad is. he is certainly a Man of Letters, and a poet.
          Master Cleverly is in great distress that the President being a Church Man, should appoint a Thanksgiving during Lent he shakes his Head, and says tis a very Arbitary thing. I Suppose he cannot help connecting plumb pudding Roast Turkey and minced Pye. he cannot give thanks upon Eggs and fish.
          It will always be thanksgiving day to me, come at what time you will. it would be doubly so could I hear from our Sons— when you return I believe you must Spend a day or two with mrs Smith. she seems to be hurt that you pass on so rapidly—and do not afford her a little more Time. she feels as if it was a want of affection in her Parents, or of a proper respect & duty towarrd them from her and that the world will thus construe it. I know your anxiety to get home, and I know all your Reasons, but at the Same time I know you would not hurt or wound a derserving and affectionate child.
          I have received a Bill of Laiding from mr Brisler which I shall inclose to mr Smith who has been very sick, with an inflamitory Rehumatism
          You will have received my Letter respecting flower, and some

other things which I wrote to mr Brisler about. he may get me a couple of hundred of Rye flower if you please. I give 8 shillings for Rye here, and I cannot get Hay, as yet at a less price than 5 & 9 pence pr hundred— Grain is so high— the Democrats have no need to exclaim against the Salleries. I am sure they are pretty effectually lower’d Grain is twice as high as it was when they were Granted; so are all the necessaries of Life, but there is no end of their mad and absurd plots.
          I had it in mind whether the canker worm would not go up, but I supposed instinct would teach them that they could not find nourishment. the weather is now quite winter, cold tho the Ground is not coverd yet being Icy & a little Snow. one Team has been employd in Sleding the manure across the Meddow from Joys. I presume they will compleat it to day. the other in getting the Stones from the common and this at a time when they could go in the woods to good purpose, but I would not neglect the only opportunity we have had this Winter for this Buisness.
          Present me most dutifully to the President and Mrs Washington. they are both too good to be percecuted, Yet blessed are they says a high Authority when Men Revile & Speak evil falsly, of them—
          Louiss desires me to present her duty to you and many thanks for your kind Present; I am very anxious for her. her Health declines and she is pale as death yet makes no complaint, but weakness. I know you will Say it is want of excercise which has brought her to it. I should think So more, if each of her sisters had not past through a Similar Weakness and debility. hers has been increasd by returns of the Ague— I am my Dearest Friend most affectionatly / Yours
          
            A Adams
          
        